DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1 and 6-7 in the reply filed on 10/5/2022 is acknowledged.  The traversal is on the ground(s) that if the claims in group I is allowable, the claims in groups II-VI should also be allowable; and there would not be an undue burden to search all the groups.  This is not found persuasive because the claims in group I are not found allowable as stated below; and the previous office action clearly states that the claims in these different groups are either classified separately, or require separate fields of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-5 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/5/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grottenmueller et al (US 20200255599 A1).
Regarding claim 1, Grottenmueller teaches silazane-siloxane random copolymers comprising a first monomer unit M1 and a second monomer unit M2 in random sequence, wherein M1 is of formula (I) and M2 is of formula (II):
—[—SiR1R2—NR5—]—							(I)
—[—SiR3R4[—O—SiR3R4—]a—NR5—]—					(II)
wherein R1, R2, R3, R4 and R5 are at each occurrence independently of each other selected from the group consisting of H and carbyl; and a is an integer of 1-10 [0015-0018].
The examiner submits that the aforementioned silazane-siloxane random copolymer is substantially identical to the claimed polysiloxazane compound with formula (1), with the claimed R1, R2, and X being the R3, R4 in the prior art formula (II), because the claimed R1, R2, and X can also be H or carbyl (hydrocarbon group); the claimed R3 being the R1 or R2 in the prior art formula (I) because the claimed R1, R2, and X can also be H or carbyl (hydrocarbon group); the claimed R4-Y being a branch with formula (II) in the prior art random copolymer because the prior art formula (II) reads on the claimed formula (2), with the claimed R5 and R6 being the R3 and R4 in the prior art formula (II), and the claimed q being the integer a in the prior art.
The integer a in the prior art is in the range of 1-10, which is outside the claimed range of n=11-500.  However, Grottenmueller’s silazane-siloxane random copolymer and the claimed polysiloxazane with formula (1) are homologs - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, a -SiR1R2O- group.  Homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Additionally, Grottenmueller describe similarities in utility of prior art compounds and claimed polysiloxazane compounds: the current specification shows that the claimed product has utility as a coating composition [p. 2, line 31 - p. 3, line 2 spec.]; Grottenmueller’s product may also be used in coating formulations [0122].
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); MPEP 2144.09.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grottenmueller to select a homolog of the silazane-siloxane random copolymer described above falling within the scope of claimed n=11-500, as such compounds are expected to possess similar properties and have similar utility relative to the claimed compounds.  
In addition, the prior art Example 1 teaches the process of making the aforementioned copolymer by mixing ammonia with mixture of dichlorosilane and 1,3-dichloro-tetramethyldisiloxane [0134].  This process is similar to the process in the current application where silicone oil (4) and the unsaturated bond-containing chlorosilane compound of formula (10) and ammonia are mixed to produce the polisiloxazane compound (1) [0138-0139 spec.].  The prior art’s dichlorosilane and 1,3-dichloro-tetramethyldisiloxane corresponds to the unsaturated bond-containing chlorosilane compound and silicone oil, respectively, except that the dichlorosilane is a saturated chlorosilane compound which will result in a saturated bond-containing polisiloxazane compound.

Regarding claim 6, Grottenmueller teaches that the composition comprises solvent [0099].

Regarding claim 7, Grottenmueller teaches that the composition further comprises phosphors including BaTi P2O7, CaAl2O4:Ce3+, ZnAl2O4:Mn2+ [0113].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762